Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 16/548,661 is responsive to a request (02/13/2021) to correct the dependencies of original claims 7 and 11 (renumbered claims 6 and 9, respectively) in light of canceled claims 6 and 10, respectively, as per Applicant’s After-Final response of 12/16/2020. The Notice of Allowance (NOA) dated 01/29/2021does not correctly reflect the foregoing dependencies. For this reason, a corrected NOA is being issued with the examiner’s amendment below.

Allowable Subject Matter
3. 	Claims 1-5, 7-9, 11-16, 18, and 19 remain allowed.

Examiner’s Amendment
4.	An Examiner’s amendment to the record appearing below pertains to amended original Claims 7 and 11 of Applicant’s After-Final response.  Due to the cancellation of original Claims 6 and 10, which Claims 7 and 11 were dependent on, respectively, the Examiner’s amendment shows Claims 7 and 11 to now be dependent on Claims 1 and 9, respectively. 

Also please note the examiner’s amendment regarding Claim 12 of Applicant’s After-Final response in the NOA dated 01/29/2021 which was previously discussed with the attorney on January 19, 2021. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
7.	(Currently Amended) The method of claim [[6]]1, wherein the portions of the barcode and the image data of each of the active subgrids have a same aspect ratio.

11.	(Currently Amended) The method of claim [[10]]9, wherein the barcode and the image data of each of the active subgrids have a same aspect ratio.


REASONS FOR ALLOWANCE
5.	The Examiner’s statement of reasons for allowance is the same as that presented in the NOA dated 01/29/2021. Consequently, Claims 1-5, 7-9, 11-16, 18, and 19 remain allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486